By the Court,

DixoN, C. J.
A rebearing was granted in this case upon tbe point decided in Lain v. Cook, 15 Wis., 446, and not presented in tbe first argument, namely, that tbe tax deed set out in tbe complaint is void for tbe omission of the words “ as tbe fact is,” required by chapter 66, Laws of 1854. Counsel struggled to distinguish this case from Lain v. Cook, and to show that tbe recitals of tbe deed are equivalent in substance to tbe words used in tbe statute. It is bard, however, to struggle against tbe positive requirements of a statute, and we think tbe learned counsel felt tbe difficulty. Tbe deed contains no words of equivalent signification, and tbe cases are not distinguishable.
Order affirmed.